Title: To Alexander Hamilton from Robert Morris, 23 October 1782
From: Morris, Robert
To: Hamilton, Alexander


Office of Finance [Philadelphia] 23rd. October 1782
Sir
I have received your favors of the 9th. and 12th. Instant with the account of your Receipts to the latter Date.
As the purposes for which Mr Brown is employed will not admit of his passing through Albany, I shall consider of some arrangement for making Remittances from thence; of which you shall be seasonably Informed. Your Letter for General Green shall be forwarded. I shall soon have Occasion to write you Respecting the appointment of Doctor Tillotson and his acceptance which I am prevented, by much business, from doing by this Post.
I am Sir    Your most Obedient & most humble Servant
Robt Morris
Alexander Hamilton Esqr.Receiver for the State of New York.
